USDC SDNY

 

 

UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES ED
DANTE CASTELLI, DOC #:
DATE FILED: _ 5/27/2021
Plaintiff,
-against- 21 Civ. 3769 (AT)
MAGNACHIP SEMICONDUCTOR ORDER

CORPORATION, CAMILLO MARTINO,
YOUNG-JOON KIM, KYO-HWA CHUNG,
MELVIN L. KEATING, ILBOK LEE, GARY
TANNER, and NADER TAVAKOLT,

 

Defendants.
ANALISA TORRES, District Judge:

The Court intends to consolidate the following actions: 21 Civ. 3587; 21 Civ. 3743; 21 Civ.
3769; 21 Civ. 3801; 21 Civ. 3927; and 21 Civ. 3860. By June 9, 2021, any interested attorneys shall

file requests to be appointed Lead Counsel. Opposition to any such application shall be filed by June
16, 2021.

SO ORDERED.

Dated: May 27, 2021
New York, New York

O4-

ANALISA TORRES
United States District Judge
